Name: Commission Regulation (EC) No 2021/94 of 5 August 1994 amending Regulation (EC) No 1270/94 concerning the issue of import licences for garlic originating in China
 Type: Regulation
 Subject Matter: plant product;  Asia and Oceania;  tariff policy;  international trade
 Date Published: nan

 6 . 8 . 94 Official Journal of the European Communities No L 203/11 COMMISSION REGULATION (EC) No 2021/94 of 5 August 1994 amending Regulation (EC) No 1270/94 concerning the issue of import licences for garlic originating in China THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EC) No 3669/93 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 of 19 December 1972 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas, pursuant to Commission Regulation (EEC) No 1859/93 of July 1993 on the application of the system of import licences for garlic imported from third coun ­ tries (4), garlic imported from third countries and released for free circulation in the Community is subject to the presentation of import licences ; Whereas Article 1 (1 ) of Commission Regulation (EC) No 1213/94 of 27 May 1994 concerning a protective measure applicable to imports of garlic from China 0 limits the quantity in respect of which import licences may be issued up to 31 August 1994 to 5 000 tonnes of overall total of 10 000 tonnes fixed for the period 31 May 1994 to 31 May 1995 ; Whereas, an overrun having been noted in that limit, Commission Regulation (EC) No 1270/94 of 1 June 1994(6) suspends the issue of import licences until 31 August 1994 in respect of applications submitted as from 1 June 1994 ; Whereas 96 tonnes of garlic covered by licences issued in respect of applications submitted up to 31 May 1994 has not been imported ; whereas, in view of the small quantity involved and since the unused quantities are added to the quantity available for the next period, the suspension of granting of import licences applying until 30 August 1 994 should not be lifted ; whereas, in order to prevent any uncertainty regarding the submission of import licence applications for the next period, provision should explicitly be made for applications submitted before 25 August 1994 to be rejected, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 1 of Regulation (EC) No 1270/94 : 'Applications for import licences submitted after 31 May 1994 and before 25 August 1994 shall be rejected.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 1994. For the Commission Hans VAN DEN BROEK Member of the Commission (') OJ No L 118, 20. 5 . 1972, p. 1 . (2) OJ No L 338, 31 . 12. 1993, p. 26. (3) OJ No L 291 , 28. 12. 1972, p. 3. [*) OJ No L 170, 13 . 7. 1993, p. 10 . (*) OJ No L 133, 28 . 5. 1994, p. 36. f4) OJ No L 138, 2. 6. 1994, p. 32.